Allowable Subject Matter

Claims 1-7 and 15 allowed.

3.	The following is an examiner’s statement of reasons for allowance: The present invention is directed to an electronic device and method of unlocking a door-lock.  Each independent has unique distinct feature “identify whether information on a key related to the information on the plurality of door-locks is acquired, in response to failing to acquire the information on the key related to the information on the plurality of door-locks, acquire information on a location of the electronic device using the location detection sensor; identify whether information on a key related to the information on the location is acquired; in response to failing to acquire the information on the key related to the information on the location, acquire information on a usage pattern of the plurality of electronic keys; based on the information on the usage pattern, select a first key from the plurality of electronic keys used to unlock a plurality of door-locks” in combination with the manner claimed.  The closed prior art(s) Moss et al. [US 2014/0373111] teaches a virtual keys ring comprises a plurality of keys, user selected a key displayed on screen that based on the location of the mobile device relative to door-lock.  Saylor [US 8,943,187] teaches the computing system 308 may maintain its own access logs for the lock and determine whether the user has opened the lock within a defined period of time. If the user has not opened the lock within the defined period of time, the user may be considered to be outside the physical space. As another example, the computing system 308 may obtain location information indicating the user's location from a check-in, status update, post, or other social network data from the social networking platform, or from GPS data for the user. When the location information indicates that the user is away from the physical space, the computing system 308 may determine that a condition requiring the absence of the user is satisfied. 
The prior arts above, fail to mention the selected key is based on the usage pattern information (e.g. sequence pattern) in response to the failing of identify information on a key related to the location acquired (e.g. location in sequence, for example car location key, house location key and office location key).  The prior arts disclose similarly to the invention; accept for the distinction feature above.  Therefore, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.

4. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON M TANG/Examiner, Art Unit 2685                                   

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685